EXHIBIT 10.21

AMENDMENT NO. 3 TO OFFICE LEASE AGREEMENT
THIS AMENDMENT NO. 3 TO OFFICE LEASE AGREEMENT (this “Amendment”) is made as of
the 27th day of February, 2015 by and between JAMESTOWN PCM Master Tenant, L.P.,
a Delaware limited partnership (“Landlord”) and athenahealth, Inc., a Delaware
corporation (“Tenant”).
RECITALS:
JAMESTOWN Ponce City Market, L.P., a Delaware limited partnership (“JPCM”) and
Tenant entered into that Office Lease Agreement dated March 7, 2013 (the
“Original Lease”), as amended by that certain Amendment No. 1 to Office Lease
Agreement dated April 23, 2014 (the “First Amendment”), and as amended by
Amendment No. 2 to Office Lease Agreement dated August 18, 2014 (the “Second
Amendment,” and the Original Lease, as amended, is referred to herein as the
“Lease”) for certain premises known as Suite 9000 (the “Demised Premises”) in
that certain mixed use commercial project located at 675 Ponce de Leon Avenue,
NE, Atlanta, Georgia. JPCM has assigned its interest in the Lease to Landlord.
The parties desire to amend the Lease to revise the timing for delivery of the
20,000 Expansion Space, in accordance with the terms hereof.
NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
for other good and valuable consideration, the adequacy, receipt and sufficiency
of which are hereby acknowledged, the parties do hereby covenant and agree as
follows:


1.Defined Terms. Any defined term used in this Amendment and not defined herein
shall have the definition set forth in the Lease.
2.Delivery Date of 20,000 Expansion Space. The Lease is hereby amended so that:
(a)    the “20,000 Expansion Delivery Date” shall be March 1, 2015; and
(b)    the “20,000 Expansion Commencement Date” shall be the earlier of the date
upon which Tenant commences operations in the 20,000 Expansion Space, or July 1,
2015.
3.    Rent. From the 20,000 Expansion Commencement Date through the first day of
the 2nd Lease Year, Tenant shall pay to Landlord Base Rent in the amount of
$44,954.38 per month. Thereafter, Tenant shall pay to Landlord Base Rent in the
amounts set forth in Section 4(e) of the Second Amendment. Tenant’s
Proportionate Share shall be increased as of the 20,000 Expansion Commencement
Date pursuant to Section 4(d) of the Second Amendment.


4.    Tenant Allowance. Landlord and Tenant hereby confirm that the “Tenant
Allowance” for the 20,000 Expansion Space is One Million Four Hundred
Sixty-Eight Thousand Five Hundred Nine and 58/100 Dollars ($1,468,509.58), and
the FF&E and Rent Cap for the 20,000 Expansion Space shall be ten percent (10%)
thereof.



2882870-3 11723.0024904

--------------------------------------------------------------------------------



5.    Ratification. Except as amended hereby, the Lease is ratified and
confirmed, and in full force and effect.


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date written above.
LANDLORD:


JAMESTOWN PCM Master Tenant, L.P., a Delaware limited partnership


By: JT PCM GP, L.P., a Delaware limited
partnership, its general partner


By: JT Ponce City Market GP, LLC, a Georgia limited liability company, its
general partner




By: /s/ Molly Mackenzie
Name: Molly Mackenzie
Title: Authorized Person




 
 
TENANT:
 
 
athenahealth, Inc., a Delaware corporation






By: /s/ Bridger McGaw                      
Name: Bridger McGaw                       
Title: Director, athena Environment








2
2882870-3 11723.0024904